Appeal unanimously dismissed as moot without costs. Memorandum: Plaintiffs appeal from an order directing entry of judgment in accordance with Supreme Court’s decision of February 6, 1990. The appeal is moot (see, Reiss v Maynard [appeal No. 1], 170 AD2d 992 [decided herewith]). We note, however, that the order does not conform to the decision with respect to the removal or maintenance of a gate across the roadway. The parties have raised no issue with respect to the discrepancy and thus we have no occasion to address it. (Appeal from Order of Supreme Court, Cattaraugus County, Horey, J.—Prescriptive Ease*994ment.) Present—Dillon, P. J., Callahan, Balio, Lawton and Davis, JJ.